Case 1:21-cr-00131 Document 1 Filed 07/30/21 Page 1 of 7 PagelD #: 1

SEALED

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

 

CHARLESTON GRAND JURY 2020 FILED
Bud”

 

JULY 28, 2021 SESSION

i 30 221

 

 

 

UNITED STATES OF AMERICA Me, RORY L. PERRY Il, CLERK

U.S. District Court
Southem District of West Virginia

v. criminaL No /.2/-cr-co} |
18 U.S.C. § 844(n)
18 U.S.C. § 844 (h) (1)
18 U.S.C. § 2
18 U.S.C. § 1343

 

DOUGLAS VINEYARD
SCOTT MEADOWS

INDICTMENT

The Grand Jury Charges:
COUNT ONE
(Arson Conspiracy)
Background

At all times material to the Indictment:

1. 1746 Princeton Avenue, Bluefield, Mercer County, West
Virginia, (Bluefield property) was an unoccupied residential
property located in the Southern District of West Virginia.

2. Allstate Insurance Company (Allstate) headquartered in
Northbrook, Illinois, and with offices throughout the United
States, provided insurance coverage for the Bluefield property for

casualty losses due to, among other things, fire damage, and post-

fire cleanup costs.

 
Case 1:21-cr-00131 Document 1 Filed 07/30/21 Page 2 of 7 PagelD #: 2

The Conspiracy

3. Beginning no later than July 1, 2019, through at least
January 15, 2020, at or near Bluefield, Mercer County, West
Virginia, within the Southern District of West Virginia, and
elsewhere, defendants DOUGLAS VINEYARD and SCOTT MEADOWS, together
with others known and unknown to the Grand Jury, knowingly
conspired to commit offenses in violation of 18 U.S.C. § 844(h) (1),
that is, to use fire to commit felony offenses which may be
prosecuted in a court of the United States.

4, The felony offenses constituted wire fraud (18 U.S.C. §
1343), in connection with the fire at Bluefield property.

In violation of Title 18, United States Code, Section 844(n).
Case 1:21-cr-00131 Document 1 Filed 07/30/21 Page 3 of 7 PagelD #: 3

COUNT TWO
(Arson to Commit Wire Fraud)

5. The Grand Jury realleges and incorporates by reference
paragraphs 1-4, as if fully set forth herein.

6. On or about August 6, 2019, at or near Bluefield, Mercer
County, West Virginia, within the Southern District of West
Virginia, and elsewhere, defendants DOUGLAS VINEYARD and SCOTT
MEADOWS, together with others known and unknown to the Grand Jury,
aided and abetted by each other, did knowingly use and cause the
use of fire to commit felony offenses which may be prosecuted in
a court of the United States.

7. The felony offenses constituted wire fraud (18 U.S.C. §
1343) in connection with the fire at the Bluefield property.

In violation of Title 18, United States Code, Sections

844(h) (1) and 2.
Case 1:21-cr-00131 Document1 Filed 07/30/21 Page 4 of 7 PagelD #: 4

COUNTS THREE-SIX
(Wire Fraud)

8. The Grand Jury realleges and incorporates by reference
paragraphs 1-7, as if fully set forth herein.

The Scheme to Defraud

 

9. Beginning no later than July 1, 2019, through at least
January 15, 2020, at or near Bluefield, Mercer County, West
Virginia, within the Southern District of West Virginia, and
elsewhere, defendant DOUGLAS VINEYARD and SCOTT MEADOWS, together
with other persons known and unknown to the Grand Jury, acting
with an intent to defraud, knowingly devised and intended to devise
a scheme and artifice to defraud Allstate, and to obtain money
from Allstate by means of false and fraudulent pretenses,
representations, and promises, all related to the Bluefield
property.

Specific Acts to Carry Out the Scheme

 

10. On or about July 1, 2019, DOUGLAS VINEYARD purchased the
Bluefield property for the purchased price of $5000.

11. On or about July 2, 2019, the deed showing the purchase
of the Bluefield property by DOUGLAS VINEYARD was filed in the
Mercer County Courthouse.

12. On or about July 31, 2019, DOUGLAS VINEYARD purchased an
insurance policy from Allstate for the Bluefield property. The
insurance policy included coverage of approximately $285,500 for

the dwelling, $142,750 for the contents, and $14,275 for other
Case 1:21-cr-00131 Document 1 Filed 07/30/21 Page 5 of 7 PagelD #: 5

structures. According to the insurance application, DOUGLAS
VINEYARD falsely represented he purchased the Bluefield property
for $50,000.

13. On a date unknown, but before August 6, 2019, DOUGLAS
VINEYARD and SCOTT MEADOWS agreed to burn the Bluefield property.
As part of the scheme, DOUGLAS VINEYARD solicited two other
individuals (“Known Person A” and “Known Person B”) to assist them
in burning the property for the insurance money. In exchange for
their assistance, “Known Person A” and “Known Person B” were to
receive a monetary payment.

14. On or about August 6, 2019, in the early morning hours,
“Known Person A” drove SCOTT MEADOWS and “Known Person B” to the
Bluefield property. SCOTT MEADOWS and “Known Person B” then went
to the side of the property. “Known Person B” opened the door to
the property with a knife. SCOTT MEADOWS entered the Bluefield
property and set the fire. Once the fire was set, SCOTT MEADOWS
and “Known Person B” met “Known Person A” up the street from the
Bluefield property. “Known Person A” then sent a one-word text
message to DOUGLAS VINEYARD consisting of the word “Done,”
indicating the fire had been set. The Bluefield property was a
total Loss.

15. On or about August 6, 2019, DOUGLAS VINEYARD

telephonically reported the fire to Allstate and provided notice
Case 1:21-cr-00131 Document 1 Filed 07/30/21 Page 6 of 7 PagelD #: 6

of loss resulting from the fire at the Bluefield property. Allstate
assigned a claim number for the Bluefield property.

16. Thereafter, DOUGLAS VINEYARD prepared and submitted
fraudulent insurance claims, made materially false and misleading
statements, and prepared and submitted false and fictitious
documents and other records to Allstate, to obtain payments for
the claimed loss. DOUGLAS VINEYARD faxed a Sworn Statement of Proof
of Loss, among other documents, seeking $285,500 for the Bluefield
property.

17. By letter dated November 26, 2019, Allstate informed
DOUGLAS VINEYARD that his claim was denied. Allstate incurred
approximately $13,140.40 in expenses investigating the claim.

18. By letter dated January 13, 2020, Allstate provided
notice to DOUGLAS VINEYARD that his policy was voided due to
material misrepresentations in the application.

Wire Transmissions to Execute the Scheme to Defraud

 

19. On or about the dates listed below for each count, at or
near the specified place in the Southern District of West Virginia,
and elsewhere, defendants DOUGLAS VINEYARD AND SCOTT MEADOWS,
together with other persons known and unknown to the Grand Jury,
having devised and intending to devise the above-described scheme
to defraud Allstate, and for the purpose of executing the scheme
to defraud, knowingly transmitted and caused to be transmitted by

means of wire and radio communication in interstate commerce the
 

Case 1:21-cr-00131 Document1 Filed 07/30/21 Page 7 of 7 PagelD #: 7

writings, signs, signals, pictures, and sounds described below for

each count, each transmission constituting a separate count:

 

 

 

 

 

 

 

 

 

 

 

 

INTERSTATE |
COUNT DATE TRANSMISSION... FROM TO
, Telephonic
reporting of
fire and
/providing notice Thorpe, |
3. | 8/6/2019 , of loss to McDowell Co., Cheyenne, WY
Allstate re: WV
fire at
‘Bluefield
|property
| Pax transmittal
of sworn Welch,
4 8/16/2019 | statement of McDowell Co., Dallas, TX
Proof of Loss WV
| for $285,500 |
(9/25/2019 , Fax transmittal | Welch,
5 (at 10:40 ‘of authorization | McDowell Co., Dallas, TX
| a.m. form WV
9/25/2019 | Fax transmittal | Welch, :
6 at 2:21 of authorization | McDowell Co., Dallas, TX
p.m. | form | WV
|

 

 

All in violation of Title 18, United States Code, Section

1343.

LISA G. JOHNSTON
Acting United States Attorney

By: QUC LL,

R. GREGORYQWVEY \
Assistant United States Attorney

 
